PER CURIAM.
This is an appeal by the plaintiff landlord from a final summary judgment entered in favor of the defendant tenant in a breach of lease action. We affirm based upon a holding that the trial court correctly interpreted the lease between the parties to mean that: (1) the “base year,” as that term is used in the lease, is 1983, and (2) the lease requirement that the landlord “promptly” pay real estate taxes requires said landlord to pay the subject taxes when they become due on November 1st of each year. We have carefully reviewed, but are not persuaded by, the landlord’s contrary argument that the lease provisions in question are ambiguous and therefore required extrinsic evidence to discover the intent of the parties; we conclude, as did the trial court, that the subject provisions are clear and unambiguous. See National Hotel, Inc. v. Koretsky, 96 So.2d 774, 775 (Fla.1957); Jacobs v. Petrino, 351 So.2d 1036, 1039 (Fla. 4th DCA 1976), cert. denied, 349 So.2d 1231 (Fla.1977); Shaw v. Bankers Life Co., 213 So.2d 514, 515 (Fla. 3d DCA 1968); All-Dixie Ins. Agency v. Moffatt, 212 So.2d 347, 350 (Fla. 3d DCA 1968).
AFFIRMED.